Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Since the claims include limitations directed to the embodiment first described in continuation-in-part application 14/449,737, the priority date for this application is August 1, 2014.
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: all the reference characters of figs. 9-11.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Figures 9-11 are not mentioned in the detailed description.  As the claims appear to be based off the embodiment of figures 9-11, the specification is also objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).
Appropriate correction is required.

Claim Objections
Claim 2 is objected to because of an informality: the word “from” should be inserted after “offset” and before “the” in line 3. Appropriate correction is required.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2008/000220 (“Blankenspeck”) in view of USPGPub No. 2010/0101889 (“Yamaguchi”).
Claim 1 recites said worm gear further comprising: a disk having a first face axially disposed opposite a second face. As illustrated in annotated fig. 5 of Blankenspeck below, the worm gear is disk shaped with a first face. The second face is the face on the opposite side of the disk.

    PNG
    media_image1.png
    470
    506
    media_image1.png
    Greyscale

Blankenspeck teaches a first plurality of individual lugs (elements 4 of figs. 1, 2 & 5, page 4, wherein all reference to the Blankenspeck specification refer to the translation submitted herewith) formed on said first face circumferentially adjacent an outer circumferential edge of said disk (fig. 1, wherein outer circumferential edge is the annular portion between the grooves 3 & 3’), wherein each lug of said first plurality of individual lugs having a first inner circumferential edge formed on said first face along a first retaining diameter (figs. 1, 2 & 5, wherein the inner circumferential edge is interpreted as the bottom edge of the lugs that overlap with the bottom of grooves 3 as illustrated in annotated fig. 5 above), said first retaining diameter generally less than a disk diameter (fig. 5 of Blankenspeck, wherein bottom of grooves 3 have a diameter less than a maximum disk diameter), circumferentially adjacent lugs of said first plurality of individual lugs having a first circumferential spacing therebetween (fig. 5, wherein grooves provide a space between adjacent lugs).
Blankenspeck further teaches a ring (2) overlaying a portion of said disk including said first plurality of individual lugs (figs. 4 & 5, page 5), said ring having an outer diameter, said outer diameter generally greater than said disk diameter (figs. 4 & 5); and a plurality of gear teeth on an outer edge surface of said ring for meshing with said worm teeth (figs. 4 & 5, wherein the teeth will mesh with worm teeth as detailed below).
While Blankenspeck teaches a worm gear to be arranged on a shaft as part of a transmission (page 1), Blankenspeck fails to explicitly teach an electric power steering system comprising: a steering shaft connected to a handwheel at one end and a rack and pinion steering mechanism at an opposite end; a steering assist unit comprising an electric motor operated by a controller and driving a worm and a worm gear interposed between said worm and said steering shaft, said worm having worm teeth and said worm gear fitted on said steering shaft. However, this would have been obvious in view of Yamaguchi.
Yamaguchi is directed to electric power steering systems (para. [0003]). Yamaguchi teaches the system to comprise a steering shaft 11/110/111 connected to a handwheel 88 at one end and a rack and pinion mechanism 83/86 at the other (fig. 1, para. [0022]-[0024]). Between the wheel and the rack and pinion, a worm gear 18 is attached to the steering shaft and meshed with a toothed worm 19, the toothed worm being connected to a motor 30 controlled by controller 20 (fig. 1, paras. [0024]-[0027] & [0035]).
In this case, Blankenspeck teaches a worm gear to be arranged on a shaft as part of a transmission, but is silent as to the rest of the structure besides the worm gear. Yamaguchi teaches one of skill in the art that it is predictable to use a worm gear as part of an electric steering assist unit, wherein the system has the structure as described above. Thus, it would be obvious to use the worm gear of Blankenspeck on a steering shaft and as part of the electric steering assist system taught by Yamaguchi, i.e. the steering shaft between a wheel and rack and pinion, and the worm gear meshes with a worm connected to a motor that is controlled by a controller.
Regarding claim 2, the worm gear of Blankenspeck further teaches a second plurality of individual lugs (elements 4’ illustrated in figs. 1, 2 & 5) formed on said second face circumferentially adjacent said outer circumferential edge of said disk and opposite and offset the first plurality of individual lugs (figs. 4 & 5, wherein the second face being opposite the first face illustrated in annotated fig. 5 above), wherein each lug of said second plurality of individual lugs having a second inner circumferential edge formed on said second face along a second retaining diameter (figs. 1, 2 & 5, wherein the second inner circumferential edge is the opposite edge of the first inner circumferential edge described above and that overlaps the bottom of grooves 3’), said second retaining diameter generally less than said disk diameter (fig. 5, wherein bottom of grooves 3 have a diameter less than a maximum disk diameter), circumferentially adjacent lugs of said second plurality of individual lugs having a second circumferential spacing therebetween (fig. 5, wherein grooves 3’ provide a space between adjacent lugs 4’).
Claim 3 recites each lug of said first plurality of individual lugs having a radially extending first lateral edge and a radially extending second lateral edge formed on said first face. This is taught as shown in annotated fig. 5 of Blankenspeck below.

    PNG
    media_image2.png
    685
    783
    media_image2.png
    Greyscale

As shown above, each of the lugs have lateral edges on the first face and that extend in a radial direction.
Regarding claim 4, the worm gear of Blankenspeck further teaches said disk includes a concentric opening therethrough (figs. 3-5, page 1, i.e. the opening to allow the gear to be placed on a shaft).
Claim 5 recites a hub portion adjacent to said concentric opening is thicker than said first and second face. As illustrated in fig. 4 of Blankenspeck, the thickness of the disc increases towards the central opening such that the hub portion adjacent the central opening is axially thicker than the portion that forms the first and second faces.
Claim 6 recites said worm gear is formed by at least one process of a group consisting of: stamping, hot forging, cold forging, spin forming, flow forming, machining, and pressing powdered metal. Since this claim is directed to a product/system, the patentability does not depend on its method of production. If the product produced as claimed is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In this case, the worm gear of Blankenspeck discloses all the structural limitations of the worm gear as detailed in the rejection to claim 1 above. Thus, the worm gear of claim 1 produced by one of the claimed processes would form a worm gear that is the same or obvious from the worm gear of Blankenspeck, and/or forming the worm gear of Blankenspeck by using at least one of the claimed processes (for example a grinding step, finish machining step, milling step, etc.) would provide a worm gear with the same structure as the claimed worm gear.
Regarding claim 7, Blankenspeck further teach said ring is polymeric (lines 123-124 of the Blankenspeck specification).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A COOK/Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within non-italicized parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”